923 P.2d 1316 (1996)
143 Or. App. 483
Keith Alan CHRISTENSON, Appellant,
v.
S. Frank THOMPSON, Superintendent, Oregon State Penitentiary, Respondent.
95C-10949; CA A89650.
Court of Appeals of Oregon.
Submitted on Record and Briefs June 28, 1996.
Decided September 11, 1996.
Mark J. Geiger, Salem, filed the brief for appellant.
Theodore R. Kulongoski, Attorney General, Virginia L. Linder, Solicitor General, and Stephen L. Madkour, Assistant Attorney General, filed the brief for respondent.
Before DEITS, P.J., and De MUNIZ and HASELTON, JJ.
PER CURIAM.
Plaintiff brought a petition seeking a writ of habeas corpus, alleging that the Board of Parole and Post-Prison Supervision (Board) had applied the 1993 version of ORS 144.125 in determining his parole release date, although he had committed his offense in January 1987. He alleged that in doing so, the Board violated constitutional ex post facto protections.[1] Defendant moved to dismiss, contending that there was no ex post facto violation, and plaintiff filed a response to defendant's argument. After hearing arguments, *1317 the trial court granted defendant's motion to dismiss.
Application of ORS 144.125(3)(a) (1993) to a prisoner whose offense was committed before the effective date of that statute violates ex post facto protections. Meadows v. Schiedler, 143 Or.App. 213, 143 P.2d 213 (1996). The court erred in dismissing plaintiff's petition.
Reversed and remanded.
NOTES
[1]  We have rejected plaintiff's argument made to the trial court that denial of direct judicial review of the Board's decision violated ex post facto and due process protections. Shelby v. Board of Parole, 140 Or.App. 102, 915 P.2d 414, rev. den. 324 Or. 18, 920 P.2d 551 (1996).